     Case 2:20-cv-00767-TLN-KJN Document 38 Filed 03/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RAYNARD VALLERY,                                   No. 2:20-cv-00767-TLN-KJN
12                       Plaintiff,
13           v.                                          ORDER
14    B. BOTKIN, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 18, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                         1
     Case 2:20-cv-00767-TLN-KJN Document 38 Filed 03/05/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The findings and recommendations filed December 18, 2020, are ADOPTED IN

 3   FULL;

 4           2. Defendants’ motion to dismiss (ECF No. 26) is GRANTED; and

 5           3. The Clerk of Court is directed to close the case.

 6   DATED: March 4, 2021

 7

 8

 9
                                                         Troy L. Nunley
10                                                       United States District Judge

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
